Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Claim Objections
Claim 1 is objected to because of the following informalities:  the first letter of each limitation should be lowercase.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claim 2:
storage configured to store
storage is also configured to store
network interface configured to receive
network interface is further configured to receive
network interface is also configured to receive
processor configured to execute
processor is further configured to issue
processor is also configured to automatically retiring.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regards to claims 1 – 3, several issues have been identified that render the claim indefinite.  Those issues are as follows:
Claim 1:
Acronyms should be spelled out first.  For example, “IoT” should be first presented as “Internet of Things (IoT)” and then “IoT” can be used afterwards.  However, the applicant is reminded that this must be performed again when introducing a new independent claim.
Parentheses should not be used as they render the claim indefinite since it is unclear as to should or should not be included as part of the claimed invention.  The exception is when introducing an acronym, as shown above.
Claim 1 recites the limitation "storing said digital representations of the captured and, through calculations, modified data" (emphasis added) in limitation 2 of claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Throughout the claim, the applicant recites, “which,” “where,” and “when,” between clauses.  However, the language used makes it unclear as to what elements the “which,” “where,” and “when,” clauses are referring to and what is or is not required to make and use the invention.  Specifically, in limitation 3, “where they are made available for purchasing…” is indefinite because it is unclear as to whether the clause is referring to the digital representation, the captured modified data, or the calculations.  In limitation 4, “which generate and settle a time-based sequence of purchase orders” is indefinite because it is unclear as to whether the clause is referring to the software application plug-ins, the IoT devices, or databases.  Finally, in limitation 4, “when they are purchased…” there is lack of antecedent bases for “they” as the claim is not specific enough to link “they” to the intended subject matter.”
Claim 2:
Parentheses should not be used as they render the claim indefinite since it is unclear as to should or should not be included as part of the claimed invention.  The exception is when introducing an acronym, as shown above.
The phrase “particular data transfers” in limitation 1 is indefinite as it is unclear as to what the “particular” data transfers are supposed to be and, therefore, one of ordinary skill in the art would be unable to determine the metes and bounds of the claimed element and unable to determine infringement.
In limitations 2 and 4, “hereunder other renewable energy projects…” and “hereunder but not limited to” are indefinite as the metes and bounds of the claim are unknown and one of ordinary skill in the art would not know what is or is not required by the claim.
In limitations 3 and 4, “and otherwise” and “but not limited to” are indefinite as it fails to establish the metes and bounds of the claim and renders the limitation open-ended.  Further with regards to limitation 4, including “as well as” at the end of the limitation further renders the limitation indefinite since it makes it unclear as to what should or should not be included in the limitation as a whole.
In limitation 4, “a plurality of data aimed at augmenting the data readings,” however, the claim fails to disclose what the augmentation process is.
In limitation 4, “above-mentioned” is unnecessary and should be removed.
Similar to claim 1, limitation 5 recites “which get settled in time-based intervals or in real-time,” however, it is unclear as to what the clause is referring to.
Claim 3:
With regards to claim 3, it is unclear as to what is being claimed by the applicant.  Specifically, it appears that the claimed invention is relying on someone else to make their invention, i.e. the third party, and, if not, the claim fails to disclose what they (the applicant) has invented.  Moreover, the claim then recites that the invention is open source, which implies that other entities are contributing to elements that are supposed to be part of the applicant’s invention, thereby making it unclear as to what the applicant is in possession of and is attempting to claim all known and unknown future elements that would comprise their invention.  Finally, the claim recites that the developed technological solution is proprietary, however, this is improper as 1) the purpose of a patent is to disclose the proprietary subject matter that the applicant is in possession of; and 2) one of ordinary skill in the art would be unable to determine if they would be infringing on the claimed invention because the claim does not disclose what the claimed invention is.  
Since it is unclear as to what the applicant is attempting to disclose a rejection under 35 USC 112(a) for failing the written description requirement has not been provided.  Specifically, if the applicant is relying on work by another and common knowledge already known in the art a rejection under 35 USC 112(a) will not be provided, however, if the applicant is attempting to claim but failing to provide the proprietary subject matter a rejection under 35 USC 112(a) will be provided for failing to disclose subject matter that the applicant was in possession when the application was filed and for one of skill in the art being unable to make and use the invention as intended by the applicant due to the lack of guidance in the specification.
Claim limitations:
Claim 2:
processor configured to execute
invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically, the claim recites that the processor is configured to execute computational algorithms transforming the received data into quantifiable CO2 emission reduction output.  However, the claims and specification fail to disclose what the algorithms are and, therefore, the metes and bounds of what the algorithms are supposed to be limited to or were in possession of the applicant at the time of the invention are unknown, thereby preventing one of ordinary skill in the art to make and use the invention in the manner intended by the applicant.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regards to claims 1 – 3, the Examiner asserts that the specification, as originally filed, fails to adequately disclose what the algorithms for transforming the received data into quantifiable CO2 emission reduction output are supposed to be.  The specification recites that mathematical algorithms are used for transforming the data from one data type to another data type, but fails to disclose what encompasses the algorithm.  To put it another way, although the specification has disclosed the steps of collecting data, analyzing the collected data, and performing some mathematical calculation, the specification fails to provide a step by step process that lays out the specific calculations in order to attain the desired end result laid out by the applicant.  Simply pointing or stating a result is insufficient to meet the written description requirement and has done nothing but provide a “black box” scenario, wherein information is received into this “black box” and a solution is determined while failing to explain or disclose the processes, calculations, and/or analysis that are being performed in this “black box” environment so as to achieve the solution.
Although one skilled in the art would have found the invention to be enabled because one skilled in the art could possibly come up with one way of performing the required analysis, one skilled in the art would be unable to determine how the applicant has intended for this analysis to be performed and would, therefore, be unable to determine if the applicant had possession of the invention.  To put it another way, one skilled in the art would be unable to make and use the invention in the manner intended by the applicant since the applicant has failed to provide sufficient working examples of how the analysis and solution are determined so as to cover the wide scope laid out by the claimed invention and, therefore, one skilled in the art would be unable to determine whether the applicant had possession of the genus since insufficient species have been provided.  One skilled in the art would have found that the claimed invention and corresponding specification is attempting to claim all known and unknown possibilities for transforming one data type into another using a mathematical algorithm without providing sufficient examples, in the specification, to allow one skilled in the art to determine whether the applicant had possession of such a wide scope of possibilities.
Finally, as a point of clarification, the first paragraph of 35 U.S.C. § 112 contains a written description requirement that is separate and distinct from the enablement requirement.  See AriadPharms., Inc. v. Eli Lilly & Col., 598 F.3d 1336, 1340 (Fed. Cir. 2010) (en banc).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.  Vas-Cath, Inc. v. Mahurkar, 935 F. 2d 1555, 1562-63 (Fed. Cir. 1991).  Specifically, the specification must describe the claimed invention in a manner understandable to a person of ordinary skill in the art and show that the inventor actually invented the claimed invention.  
Therefore, the test for determining whether or not the applicant’s claims meet the § 112(a) written description requirement is possession, not whether one skilled in the art is enabled to perform the invention.  Applying the above legal principles to the facts of the case at hand, the Examiner concludes that the applicant’s disclosure fails to sufficiently disclose possession at the time of the invention.  Furthermore, the applicants are attempting to claim any and all possible mathematical algorithms that can be performed.  That is to say, the applicant is attempting to claim the entire genus of calculations, however, the specification does not demonstrate a generic invention that achieves the claimed result because there is no disclosure of any species.  As the Federal Circuit has stated in Ariad:
“generic claim may define the boundaries of a vast genus of chemical compounds, and yet the question may still remain whether the specification, including original claim language, demonstrates that the Appellant has invented the species sufficient to support a claim to a genus. The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the Appellant has made a generic invention that achieves the claimed result and do so by showing that the Appellant has invented species sufficient to support a claim to the functionally- defined genus.”

Ariad, 598 F.3d at 1349 (emphasis added).  While Ariad relates to chemical compounds, the legal principles are the same.  By not providing any specific examples of how an indication of merit (which is “functional language”) could be calculated, the applicant has failed to provide disclosure, and, therefore, possession, of any species of the genus of calculations, as claimed.
Furthermore, the applicant’s claim to such an open-ended genus of calculations is similar to the claims at issue in Ariad that "merely recite a description of the problem to be solved while claiming all solutions to it.”  Id. At 1353.  Ariad further states that “Patents are not awarded for academic theories [and a] patent is not a hunting license.  It is not a reward for the search, but compensation for its conclusion.”  Id.  Therefore, Ariad requires that when the applicant claims a genus, sufficient materials must be disclosed to demonstrate that the genus has in fact been disclosed which the applicant has not.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite:
Claim 1:
Generating carbon offsets from collocated as well as geographically distributed renewable energy installations, by capturing data, calculating the C02 emission reduction associated with said data, and issuing digital representations of this data (carbon offsets) that embody the associated C02 emission reductions; 
Storing said digital representations of the captured and, through calculations, modified data, where they are made available for purchasing by entities wishing to offset their C02 emissions; 
Selling said representations which generate and settle a time-based sequence of purchase orders allowing for automated and real-time offsetting of C02 emissions; 
Automatically retiring said representations from the ledger/registry, when they are purchased by entities wishing to offset their C02 emissions.
Claim 2:
store a plurality of digital representations of C02 emission reductions, each stored representation quantifying (metrically or otherwise) the C02 emissions reductions associated with particular data transfers received from a plurality of collocated or distributed renewable energy installations; 
store data imports from other registries of carbon offsets as digital of the carbon offset credits in question, hereunder other renewable energy projects or carbon sequestration/capture projects; 
receive a plurality of data readings from the software systems supporting the monitoring of collocated and geographically distributed renewable energy installations, the systems including live monitoring, payment systems, and otherwise; 
receive a plurality of data aimed at augmenting the data readings from the above-mentioned renewable energy installations, hereunder but not limited to national, regional or site-specific carbon intensity data, carbon pricing data, as well as location data; and 
receive automated triggers for purchasing carbon offsets, which get settled in time-based intervals or in real-time; 
transforming the data received into a quantifiable C02 emission reduction output associated with said data, 
issue representations of this data (carbon offsets) that embody the C02 emission reductions associated with each of the plurality of data transfers received, and 
automatically retiring said representations from the ledger/registry, when they are purchased by entities wishing to offset their C02 emissions.
The invention is directed towards the abstract idea of purchasing and selling a commodity, e.g., carbon credits, which corresponds to “Certain Methods of Organizing Human Activities” as it is directed towards steps that can be performed by humans as it is directed to the purchasing and selling of a commodity, in this case, carbon credits.
The limitations of:
Claim 1:
Generating carbon offsets from collocated as well as geographically distributed renewable energy installations, by capturing data, calculating the C02 emission reduction associated with said data, and issuing digital representations of this data (carbon offsets) that embody the associated C02 emission reductions; 
Storing said digital representations of the captured and, through calculations, modified data, where they are made available for purchasing by entities wishing to offset their C02 emissions; 
Selling said representations which generate and settle a time-based sequence of purchase orders allowing for automated and real-time offsetting of C02 emissions; 
Automatically retiring said representations from the ledger/registry, when they are purchased by entities wishing to offset their C02 emissions.
Claim 2:
store a plurality of digital representations of C02 emission reductions, each stored representation quantifying (metrically or otherwise) the C02 emissions reductions associated with particular data transfers received from a plurality of collocated or distributed renewable energy installations; 
store data imports from other registries of carbon offsets as digital of the carbon offset credits in question, hereunder other renewable energy projects or carbon sequestration/capture projects; 
receive a plurality of data readings from the software systems supporting the monitoring of collocated and geographically distributed renewable energy installations, the systems including live monitoring, payment systems, and otherwise; 
receive a plurality of data aimed at augmenting the data readings from the above-mentioned renewable energy installations, hereunder but not limited to national, regional or site-specific carbon intensity data, carbon pricing data, as well as location data; and 
receive automated triggers for purchasing carbon offsets, which get settled in time-based intervals or in real-time; 
transforming the data received into a quantifiable C02 emission reduction output associated with said data, 
issue representations of this data (carbon offsets) that embody the C02 emission reductions associated with each of the plurality of data transfers received, and 
automatically retiring said representations from the ledger/registry, when they are purchased by entities wishing to offset their C02 emissions, 
are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic computing system.  That is, other than reciting a generic computing system nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the generic computing system in the context of this claim encompasses users utilizing a commodity exchange in order to purchase and sell commodities, in this case, carbon credits.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic processor executing computer code stored on a computer medium, then it falls within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas.  Accordingly, the claims recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – a generic computing system to receive and transmit information, as well as performing operations that a human can perform in their mind or using pen and paper, i.e. purchasing and selling carbon credits. The generic computing system in the steps are recited at a high-level of generality (i.e., as a generic computing system can perform the insignificant extra solution steps of communicating and storing information (See MPEP 2106.05(g) while also reciting that the a generic computing system are merely being applied to perform the steps that can be performed by humans in a purchasing/selling transaction (See MPEP 2106.05(f)) such that it amounts no more than mere instructions to apply the exception using a generic computing system.
Although the claimed invention discloses the use of a distributed ledger or blockchain, the Examiner asserts that this has been recited at a high level of generality.  The claimed invention is not directed towards the improvement of a distributed ledger or blockchain, but simply using generic distributed ledger or blockchain to store information and using blockchain for the advantages that it provides, e.g., certification and validation of information and transaction. (NOTE: see also the history and advantages that blockchain technology provides as described by Cooner starting at ¶ 70.  See also, of note, ¶ 74, which references Satoshi Nakamoto which the instant application also references at ¶ 8.)
Accordingly, these additional element do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic computing system to perform the steps of:
Claim 1:
Generating carbon offsets from collocated as well as geographically distributed renewable energy installations, by capturing data from a plurality of loT devices, and databases, calculating the C02 emission reduction associated with said data, and issuing digital representations of this data (carbon offsets) that embody the associated C02 emission reductions; 
Storing said digital representations of the captured and, through calculations, modified data in a Distributed Ledger (DLT), or a Blockchain, where they are made available for purchasing by entities wishing to offset their C02 emissions; 
Selling said digital representations through software application plug-ins, relying on a plurality of loT devices and databases, which generate and settle a time-based sequence of purchase orders allowing for automated and real-time offsetting of C02 emissions; 
Automatically retiring said digital representations from the ledger/registry, when they are purchased by entities wishing to offset their C02 emissions, 
amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Claim 2:
a storage configured to store a plurality of digital representations of C02 emission reductions in a Distributed Ledger System (DLT) or a Blockchain, each stored digital representation quantifying (metrically or otherwise) the C02 emissions reductions associated with particular data transfers received from a plurality of collocated or distributed renewable energy installations; 
wherein the storage is also configured to store data imports from other registries of carbon offsets, which can get stored on said Distributed Ledger System (DLT) or Blockchain as digital representations of the carbon offset credits in question, hereunder other renewable energy projects or carbon sequestration/capture projects; 
a network interface configured to receive a plurality of data readings from the software systems supporting the monitoring of collocated and geographically distributed renewable energy installations, the systems including live monitoring via loT devices, payment systems, and otherwise; 
wherein the network interface is further configured to receive a plurality of data aimed at augmenting the data readings from the above-mentioned renewable energy installations, hereunder but not limited to national, regional or site-specific carbon intensity data, carbon pricing data, as well as location data; and 
wherein the network interface is also configured to receive automated triggers for purchasing carbon offsets from a plurality of software application plug-ins, which get settled in time-based intervals or in real-time; 
a processor configured to execute computational algorithms transforming the data received through the network interface into a quantifiable C02 emission reduction output associated with said data, 
wherein the processor is further configured to issue digital representations of this data (carbon offsets) that embody the C02 emission reductions associated with each of the plurality of data transfers received, and 
wherein the processor is also configured to automatically retiring said digital representations from the ledger/registry, when they are purchased by entities wishing to offset their C02 emissions.
Additionally:
Claim 3 is directed towards describing an intent and action to be performed by other entities.
In summary, the dependent claims are simply directed towards providing additional descriptive factors that are considered for purchasing and selling a commodity, e.g., carbon credits.  Accordingly, the claims are not patent eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 3 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Cooner (WO 2019/134005 A1).
In regards to claim 1, Cooner discloses a computer-implemented method for automatically offsetting C02 emissions in real- time, comprising: 
Generating carbon offsets from collocated as well as geographically distributed renewable energy installations, by capturing data from a plurality of loT devices, and databases, calculating the C02 emission reduction associated with said data, and issuing digital representations of this data (carbon offsets) that embody the associated C02 emission reductions; 
Storing said digital representations of the captured and, through calculations, modified data in a Distributed Ledger (DLT), or a Blockchain, where they are made available for purchasing by entities wishing to offset their C02 emissions; 
Selling said digital representations through software application plug-ins, relying on a plurality of loT devices and databases, which generate and settle a time-based sequence of purchase orders allowing for automated and real-time offsetting of C02 emissions; 
Automatically retiring said digital representations from the ledger/registry, when they are purchased by entities wishing to offset their C02 emissions.  
Cooner discloses a system and method of utilizing blockchain to receive and store information from a plurality of IoT devices from collocated as well as geographically distributed energy installations for the purpose of receiving data needed for calculating carbon credits and offsetting (¶ 1, 10, 11, 12, 14, 36, 53, 63, 70, 85, 86, 89, 92, 95, 97, 98, 99, 121, 126).  Cooner further discloses that the blockchain is utilized to provide an immutable record of the received information so that the information received can be verified and trusted and allow for the purchasing and selling of carbon credits, i.e. a secure online carbon credit exchange is being provided for purchasing/selling carbon credits at a particular time or real-time (¶ 70, 72, 79, 87, 89, 94, 98, 99, 100).  Finally, Cooner discloses that transactions are also verified to ensure that carbon credits are transferred when a purchase is made and to solve the long-standing problem of double spending, i.e. once a carbon credit is purchased it is removed (i.e. retired) so that the same credit, which has already been purchased/sold cannot be purchased/sold again by the same or another entity (¶ 79, 89).
In regards to claim 2, Cooner discloses a computing system comprising: 
a storage configured to store a plurality of digital representations of C02 emission reductions in a Distributed Ledger System (DLT) or a Blockchain, each stored digital representation quantifying (metrically or otherwise) the C02 emissions reductions associated with particular data transfers received from a plurality of collocated or distributed renewable energy installations; 
wherein the storage is also configured to store data imports from other registries of carbon offsets, which can get stored on said Distributed Ledger System (DLT) or Blockchain as digital representations of the carbon offset credits in question, hereunder other renewable energy projects or carbon sequestration/capture projects; 
a network interface configured to receive a plurality of data readings from the software systems supporting the monitoring of collocated and geographically distributed renewable energy installations, the systems including live monitoring via loT devices, payment systems, and otherwise; 
wherein the network interface is further configured to receive a plurality of data aimed at augmenting the data readings from the above-mentioned renewable energy installations, hereunder but not limited to national, regional or site-specific carbon intensity data, carbon pricing data, as well as location data; and 
wherein the network interface is also configured to receive automated triggers for purchasing carbon offsets from a plurality of software application plug-ins, which get settled in time-based intervals or in real-time; 
a processor configured to execute computational algorithms transforming the data received through the network interface into a quantifiable C02 emission reduction output associated with said data, 
wherein the processor is further configured to issue digital representations of this data (carbon offsets) that embody the C02 emission reductions associated with each of the plurality of data transfers received, and 
wherein the processor is also configured to automatically retiring said digital representations from the ledger/registry, when they are purchased by entities wishing to offset their C02 emissions.  
Cooner discloses a system and method of utilizing blockchain to receive and store information from a plurality of IoT devices from collocated as well as geographically distributed energy installations for the purpose of receiving data needed for calculating carbon credits and offsetting (¶ 1, 10, 11, 12, 14, 36, 53, 63, 70, 85, 86, 89, 92, 95, 97, 98, 99, 121, 126).  Cooner further discloses that the blockchain is utilized to provide an immutable record of the received information so that the information received can be verified and trusted and allow for the purchasing and selling of carbon credits, i.e. a secure online carbon credit exchange is being provided for purchasing/selling carbon credits at a particular time or real-time (¶ 70, 72, 79, 87, 89, 94, 98, 99, 100).  Finally, Cooner discloses that transactions are also verified to ensure that carbon credits are transferred when a purchase is made and to solve the long-standing problem of double spending, i.e. once a carbon credit is purchased it is removed (i.e. retired) so that the same credit, which has already been purchased/sold cannot be purchased/sold again by the same or another entity (¶ 79, 89).
In regards to claim 3, Cooner discloses the computing system according to claim 2, wherein the applied Distributed Ledger System (DLT) or Blockchain is a technological solution developed by a third-party, including but not limited to proprietary, as well as open source systems in all their embodiments.  
As best understood, in light of the rejection under 35 USC 112(b), Cooner is providing their own online exchange system that utilizes blockchain in order to allow for the purchasing and selling of carbon credits, as has been discussed above (See ¶ 70, 72, 79, 87, 89, 94, 98, 99, 100).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached PTO-892 Notice of References Cited.
Morrow et al. (Blockchain and the Tokenization of the Individual Societal Implications); Kouhizadeh et al. (At the Nexus of Blockchain Technology, the Circular Economy, and Product Deletion); Wang et al. (When Energy Trading Meets Blockchain in Electrical Power System The State of the Art); Egbue et al. (BLOCKCHAIN IMPLEMENTATION FOR SMART GRID RESILIENCE); Bain (WO 2018/148732 A2): Cooner (US PGPub 2020/0027096 A1); Bain (US PGPub 2019/0372345 A1) – which are directed towards utilizing blockchain for carbon trading and offsetting
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARDO ARAQUE JR whose telephone number is (571)272-3747. The examiner can normally be reached Monday - Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERARDO ARAQUE JR
Primary Examiner
Art Unit 3689



/GERARDO ARAQUE JR/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        12/12/2022